IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                           NO. AP-76,886


                   EX PARTE LESLIE MEGAN LEWIS-GRANT, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. FCM-07-19103 IN THE 52nd DISTRICT COURT
                            FROM CORYELL COUNTY


         Per curiam.

                                            OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The Fourteenth Court of Appeals affirmed her conviction. Lewis-

Grant v. State, 14-09-00069-CR (Tex. App.–Houston[14th Dist.], delivered August 31, 2010, no

pet.).

         Applicant contends that her appellate counsel rendered ineffective assistance because counsel

mistakenly filed his motion for rehearing under the wrong cause number, thus causing her to miss

the pertinent deadline for filing a timely petition for discretionary review in this case.
                                                                                                      2

       Appellate counsel filed this application on behalf of Applicant, and concedes that it was

through counsel’s oversight rather than through any fault of Applicant’s that no petition was timely

filed. Furthermore, counsel states that he intended to file a petition for discretionary review in this

case and that Applicant desired he file a petition. Therefore, based upon the record before this Court,

we grant relief. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fourteenth Court of Appeals in Cause No. 14-09-

00069-CR that affirmed her conviction in Cause No. FCM-07-19103 from the 52nd District Court

of Coryell County. Applicant shall file her petition for discretionary review with this Court within

30 days of the date on which this Court’s mandate issues.



Delivered: October 3, 2012
Do not publish